Title: From Alexander Hamilton to Thomas Jefferson, 26 August 1791
From: Hamilton, Alexander
To: Jefferson, Thomas


PhiladelphiaAug 26. 91
The Secretary of the Treasury presents his respects to the Secretary of State. He returns the draft of Ratification with some alterations to conform more accurately to the fact which are submitted. The Secretary of State will recollect that there is another loan (the contract for which was also forwarded to him) concluded by Messrs. Willinks & Van Staphorsts & of which likewise a Ratification is desired. To possess the Secretary of State fully of the nature of the powers & course of the transactions in both cases, the drafts of the powers as well to the Commissioners as to Mr. Short are sent herewith. When the Secretary of State has done with them he will please to return them.
